

Exhibit 10.1
INDEPENDENT CONTRACTOR AGREEMENT


This Agreement is entered into as of November 8, 2017 by and between Five9,
Inc., a Delaware corporation (hereinafter, “Company”), and Michael Burkland
(hereinafter “Consultant”) to be effective as of the Resignation Effective Date
(as defined below). The Company and Consultant are jointly referred to herein as
the “Parties” and in some cases individually as a “Party.”


BACKGROUND


A. Consultant was employed by Company as its Chief Executive Officer and
President pursuant the Executive Employment Agreement dated January 1, 2012
between the Parties (“Employment Agreement”).


B. On November 3, 2017, Consultant voluntarily resigned from the positions of
Chief Executive Officer and President of the Company effective December 2, 2017
(“Resignation Effective Date”).


C. Company desires to engage Consultant as an independent contractor to perform
services as Executive Chairman as set forth herein.


D. Consultant desires, as an independent contractor, to provide Company services
as Executive Chairman on the terms set forth herein, and the Parties desire to
resolve all outstanding issues regarding Consultant’s resignation of employment
with Company.


AGREEMENT


In consideration of the mutual promises and agreements herein contained, Company
and Consultant agree as follows:


1.
EMPLOYMENT AGREEMENT AND KESP: Consultant acknowledges and agrees that all of
Consultant’s rights under the Employment Agreement and the Key Employee
Severance Benefit Plan (“KESP”) were terminated and ceased as of the Resignation
Effective Date based on Consultant’s voluntary resignation, Consultant is not
eligible to receive any compensation or benefits under Section 6 of the
Employment Agreement or under the KESP based on Consultant’s voluntary
resignation, and the Company has no continuing obligations to Consultant under
the Employment Agreement or KESP. The Company, however, will pay Consultant a
pro-rated share of the fourth quarter bonus Consultant was eligible to receive
as Chief Executive Officer (for the period through December 1, 2017) under the
Company’s 2017 executive bonus plan, less applicable withholdings, at the time
such bonuses are approved for the Company’s other executive officers in the
first quarter of 2018.





CONSULTANT: MB (initial)    - PAGE 1 -    COMPANY: BZ (initial)



--------------------------------------------------------------------------------




2.
SERVICES: Consultant shall, as Executive Chairman, perform the services
described in Appendix A, Section I, attached hereto and incorporated by
reference herein ("Services") for the Term of this Agreement as set forth in
Section 4. Services shall be performed at such place or places as Company may
from time to time designate. Consultant shall also continue to serve as a member
of the Company’s Board of Directors (“Board”) during the Term of this Agreement,
and will be eligible to receive medical benefits as a member of the Board. To
the extent he is ineligible to receive medical benefits as a member of the
Board, the Company will reimburse him for the cost of individual coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, if available, and,
if not available, through other means. Unless approved by the Board, Consultant
shall not receive any additional compensation for his service on the Board,
including under the Company’s Non-Employee Director Compensation Policy.



3.
CONFIDENTIALITY, TRADE SECRETS, PROPRIETARY RIGHTS INTELLECTUAL PROPERTY:
Consultant and Company hereby agree that all of the restrictions, obligations
and provisions set forth in the Agreement Regarding Confidential Information,
Intellectual Property Non-Solicitation between them dated April 16, 2012, shall
remain in full force and effect in accordance with its terms.



4.
TERM: This Agreement shall begin on the Resignation Effective Date, and either
Party may terminate this Agreement, with or without cause, at any time and for
any reason upon giving the other Party at least fifteen (15) days’ prior written
notice of such termination (“Term”). The termination of this Agreement shall not
affect Consultant’s continued service on the Board nor his rights to vesting
acceleration of his stock awards upon a change in control of the Company, as
described in Appendix A, Section II.



5.
COMPENSATION:



(a) Company shall pay to Consultant, as full and complete compensation for all
Services performed by Consultant hereunder, at the rate described in Appendix A,
Section II, entitled Compensation, for all efforts expended by Consultant in
performance of Services hereunder.


(b)
All compensatory equity awards granted to Consultant by Company prior to the
date hereof shall continue vesting following the Resignation Effective Date
subject to the terms of the Company’s applicable plans and other applicable
agreements between the Parties, subject to his continued service with the
Company as a director on the Board. Consultant agrees that this Section 5(b)
constitutes an amendment to the definition of Continuous Service (as defined in
the Company’s 2014 Equity Incentive Plan) with respect to such compensatory
equity awards.





CONSULTANT: MB (initial)    - PAGE 2 -    COMPANY: BZ (initial)



--------------------------------------------------------------------------------




(c)
With the approval of the Board or the Company’s Chief Executive Officer, Company
shall reimburse Consultant for reasonable expenses incurred by Consultant in
connection with the performance of Services under this Agreement.



6.
ASSIGNMENT: It is mutually acknowledged that this Agreement contemplates the
personal services of Consultant and, accordingly, this Agreement or any rights
hereunder or interest herein may not be assigned, transferred or otherwise
delegated by Consultant without the express prior written consent by Company.
Any attempted sale, assignment, transfer, conveyance, or delegation by
Consultant in violation of this Section 6 shall be void.



7.
STATUS OF CONSULTANT:



(a) Consultant enters this Agreement as, and intends to continue to be, an
independent contractor. Consultant acknowledges that as an independent
contractor Consultant is undertaking certain risks of loss not associated with
an employment relationship. Under no circumstances shall Consultant look to
Company or a client of Company as its employer.


(b) Consultant will be solely responsible for payment of all taxes owed,
including payment, if any, of employment related taxes and Worker's Compensation
Insurance (i.e., FICA, Federal, State, Local, etc.).


8.
EQUIPMENT AND FACILITIES: Consultant may use equipment and facilities of Company
provided such are available and such equipment and facilities shall be used
solely at Company’s discretion. In the event of voluntary or involuntary
termination of this Agreement, all equipment and/or other property of Company,
including without limitation all code, development tools, and other technology
that were supplied by Company, or a client of Company, to Consultant, as well as
notes, reports, documentation, and drawings pertaining to such code and
technologies, or other trade secret information shall be returned to Company by
Consultant upon the effective date of termination. Consultant shall be
responsible for providing his own software and hardware as required for
performance of services described in Appendix A. In the event that consultant
does not possess items which are deemed necessary, Company may provide them and
then Company shall retain ownership after the consulting period elapses.



9.
ARBITRATION: Any dispute relating to the interpretation or performance of this
Agreement shall be resolved at the request of either Party through binding
arbitration conducted in Alameda County, California, in accordance with the
then-existing rules of the American Arbitration Association. Judgment upon any
award by the arbitrators may be entered by the state or federal court having
jurisdiction. The Parties intend that this Agreement to Arbitrate be
irrevocable.





CONSULTANT: MB (initial)    - PAGE 3 -    COMPANY: BZ (initial)



--------------------------------------------------------------------------------




10.
NOTICES: Any notices in connection with the subject matter of this Agreement
shall be in writing and shall be effective when delivered personally to the
other Party for whom intended, or within five (5) days following deposit of same
into the United States mail, certified mail, return receipt requested, first
class postage prepaid, addressed to such Party at the address set forth below
its signature to this Agreement. Either Party may designate a different address
by notice to the other Party given in accordance herewith. In the alternative, a
Party may give notice to the other Party via email, which, in the case of
Company, shall be directed to Company’s then-current Chief Executive Officer at
his or her @five9.com email address, and, in the case of Consultant, shall be
directed to his @five9.com email address.



11.
GENERAL PROVISIONS:



(a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.



(b)
This Agreement may not be changed or modified, in whole or part, except by a
writing signed by both Parties.



(c)
If any provision of this Agreement shall be found to be invalid or
unenforceable, such invalid or unenforceable provision shall be replaced by a
valid and enforceable provision that as closely as possible reflects the intent
of the Parties, and the remaining provisions shall nevertheless remain in full
force and effect.



(d) This Agreement sets forth the entire understanding between the Parties with
respect to the subject matter hereof. It replaces and supersedes any other
agreement, representation, or promise which may have existed between the
Parties.


(e) This Agreement is binding upon and shall inure to the benefit of the legal
successors and assigns of the Parties.


[Signature page follows]



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.


CONSULTANT:                    COMPANY:




                            
/s/ Michael Burkland                    /s/ Barry Zwarenstein            
Michael Burkland                    By: Barry Zwarenstein
Title: Chief Financial Officer


Address:






APPENDIX A


Section I ("Services")


The Services to be performed by Consultant as Executive Chairman under this
Agreement shall be as follows:


•
Advice and consultation on strategic initiatives, investor relations, talent
development, organizational and other matters.



Consultant shall work under the direction of the Board and, as appropriate, in
conjunction with the Company’s Chief Executive Officer, or other employees of
the Company, and shall provide such other services as requested by the Board or
the Company’s Chief Executive Officer and agreed to by Consultant.


Section II ("Compensation")


Compensation to Consultant as full and complete consideration for Services
rendered under this Agreement shall be as follows:


1.
A monthly payment in the gross sum of $16,666.67.



2.
Consultant shall be eligible to receive additional equity awards under the
Company’s equity incentive plans, subject to the approval of the Board or
Compensation Committee.



3.
Consultant shall receive full vesting acceleration of Consultant’s then-unvested
and outstanding stock awards as of immediately prior to a Change in Control (as
defined in the Company’s 2014 Equity Incentive Plan), subject to his continued
service with the Company as a director on the Board through such time.



























CONSULTANT: MB (initial)    - PAGE 4 -    COMPANY: BZ (initial)

